Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2022 referencing the claims submitted on 3/15/2022 has been entered.

Response to Arguments
The proposed amendment filed 3/15/2022 has been entered. Claims 1-20 remain pending in the application. Applicant's arguments filed 3/15/2022 have been fully considered but they are not persuasive. Applicant’s arguments were fully responded to in the Advisory Action, mailed 4/11/2022. At that time, an interview was not possible because Applicant’s representative did not have authorization in the form of a power of attorney or authorization to act in a representative capacity filed. On 4/25/2022, a power of attorney form was properly filed. Applicant requested an interview on 6/2/2022, and an interview was held on 6/14/2022. 


Interview Summary
Applicant provided the attached interview agenda providing arguments for the 35 U.S.C. 101 rejection with respect to claim 1, the 35 U.S.C. 102(a)(1) rejection with respect to claim 1, and the 35 U.S.C. 103 rejection with respect to claim 3. 
Regarding the 101 rejection, in the agenda Applicant argued the amended claim limitations could not practically be performed by the human mind, which was the standard for a mental process provided the 2019 PEG guidance issued by the USPTO. (See Attached Agenda [page 1 paragraph 4 line 1]-[page 2 paragraph 1 line 2]). In the interview, Examiners provided the standard in the MPEP, that the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. SEE MPEP 2106.04(a)(2)(III). Under this standard, the limitations of adding a node…, positioning the port…, and routing the connecting line… would be considered a mental process. Examiners discussed Example 37 from the 2019 PEG examples and the differences between the patent eligible and patent ineligible claims under that guidance. See Example 37 of the Subject Matter Eligibility Examples: Abstract Ideas provided in conjunction with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). No agreement was reached.
Regarding the 102(a)(1) rejection, in the agenda Applicant argued that paragraph [0008] line 12 of Sano does not teach the limitation  “positioning the port only on a node affected by the update received, and on a node connected with the node affected by the update received, at line 12 of paragraph [0008].” (See attached Agenda [page 2 paragraph 6 lines 1-3]);(Emphasis added by Applicant). Examiner provided an explanation that the word “node” of instant claim 1 maps to the word “node” of Sano, the word “connecting line” of instant claim 1 of the maps to the word “edge” of Sano, and “port” of instant claim 1 maps to the language “position of the edge” from Sano [0008] line 12. To further explain the mapping, Examiner pointed to how FIGS. 2, 3, 5, and 7, show the position of the edge changing with respect to the updated nodes, but not the other nodes (see specifically FIG. 2 for example). However, instant claim 1 only requires two nodes, and Sano describes an edge connecting between nodes, [0008] line 2, with a change operation, [0008] line 7, causing the editing means to move and store the position of the edge, [0008] line 12. Therefore, Sano paragraph [0008] sufficiently teaches the limitation of “positioning the port only on a node affected by the update received and on a node connected with the node affected by the updated received;” without further reference to FIGS. 2, 3, 5, and 7 being necessary.
Regarding the 35 U.S.C. 103 rejection, in the agenda Applicant argued that Sponemann does not teach “each connecting line is routed with priority of 1-segment routing, 3-segment routing and 5-segment routing, consisting of only straight lines, each straight line being one of horizontal or vertical relative to each node”. The agenda pointed to an irrelevant figure in Sponemann. Examiner discussed how FIG. 5.8 on page 35 of Sponemann teaches the 1-segment routing, 3-segment routing, and 5-segment routing.
During the interview, Examiner was asked to interpret specific terms from the references in order to show how they map to the cited art. To promote clarity of the record, Examiner provides a definition of “graph” in a “A Beginner’s Guide to Discrete Mathematics” (Wallis):
The word graph is used in discrete mathematics for a mathematical object consisting of a set of objects together with a way in which some pairs of objects are related. So we could say it represents the most general type of symmetric binary relation. 
This simple structure has very widespread applications. For example, graphs can be used to represent road systems, airline routes and water pipelines. They have a number of applications in routing and scheduling. They are important in computer science as models of structures (such as VLSI chips) and of processes (in the design of operating systems, for example) and also as data structures.
(see Wallis [page 205 paragraphs 1-2]). This definition gives context to how Examiner is interpreting “graph” as well as some applications of graph theory, which includes how the term is used in some of the prior art references. 
For example, the Sano reference includes the term “edge”. In graph theory, an “edge” represents the connecting line between two vertices/nodes (see Wallis [page 205 paragraph 3 line 3]), which is how the term is used in the Sano reference. 
In the chapter 4: Definitions section of Sponemann, similar definitions of “graph”, “vertex”, and “edge” are used, (Sponemann [pages 17-22]. Additionally, the Sponemann reference formally introduces the concept of “port constraints”, (Sponemann [page 17 paragraph 2 lines 1-2]; see also [page 20-21]).
With these terms, Sponemann teaches the “Hierarchical Layout” approach in chapter 5, which consists of 5 steps: “1. Cycle Removal”, “2. Layer assignment”, “3. Crossing reduction”, “4. Node placement:” and “5. Edge Routing”, (section 5.1 of Sponemann [pages 23-32]). Sponemann then offers how these steps are modified under specific port constraints in section 5.2, (Sponemann [page 33-38]). 
	Applicant may argue that the definitions of specific terms in the prior art references are different than the definitions intended by the instant Claims and Specification, but at least some of these terms fall within the plain meaning definitions in the art of graph theory or more broadly discrete mathematics.  

Claim Interpretation
The breadth of the claims in the application should always be carefully noted; that is, the Examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination and reexamination, the claims are given the broadest reasonable interpretation consistent with the specification. See MPEP 904.01.
With respect to claim 1, the term “graph” in claim 1 line 2 may include the definition of “graph” as used in discrete mathematics for a mathematical object consisting of a set of objects together with a way in which some pairs of objects are related. See “A Beginner’s Guide to Discrete Mathematics” (Wallis), [page 205 paragraphs 1-2]).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particularly in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and Step 2B purposes as containing a single judicial exception. See MPEP 2106.04(II)(B).

With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method for partial updating of a layout of a graph for a plurality of nodes, and respective connections between the plurality of nodes, upon a change to the graph occurring, each node of the plurality of nodes being linked with another node of the plurality of nodes by a respective connecting line, the respective connecting line being attached to respective linked nodes by using a port on a respective one of the linked nodes, the method, performed by a data processing system, comprising:
receiving a user input of an update of the layout, 
adding a node or a connecting line, moving a node or a connecting line, or resizing a node based on the update; 
positioning the port only on a node affected by the update received, and on a node connected with the node affected by the update received; and 
routing the connecting line, between the node affected by the update received and the node connected, based on the position of the port updated by the positioning.

The limitations of “for partial updating of a layout of a graph for a plurality of nodes, and respective connections between the plurality of nodes, upon a change to the graph occurring, each node of the plurality of nodes being linked with another node of the plurality of nodes by a respective connecting line, the respective connecting line being attached to respective linked nodes by using a port on a respective one of the linked nodes,” and “adding a node or a connecting line, moving a node or a connecting line, or resizing a node based on the update; positioning the port only on a node affected by the update received, and on a node connected with the node affected by the update received; and routing the connecting line, between the node affected by the update received and the node connected, based on the position of the port updated by the positioning” are abstract ideas because they directed to a mental process. Limitations are directed to the abstract idea of a mental process (thinking) when they "can be performed in the human mind, or by a human using a pen and paper". SEE MPEP 2106.04(a)(2)(III). As drafted and under a broadest reasonable interpretation, the limitation may be interpreted to include a human making a mental model of a graph, analyzing how changes could be made to the mental model to meet the requirements of claim 1, and updating the mental model in the described manner. To support this interpretation, a person could also draw this graph on a piece of paper, and then update the drawing in the described manner.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) “the method, performed by a data processing system, comprising:” and (2) “receiving a user input of an update of the layout,”.
In regard to the first additional limitation of “the method, performed by a data processing system, comprising:”, the claim limitation is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations on a general purpose computer is using a computer as a tool to perform an abstract idea.
In regard to the second additional limitation of “receiving a user input of an update of the layout,” the limitation falls within the category of insignificant extra-solution activity because this is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of adding a node…, positioning a port…, and routing the connecting line… are mental processes. Similar to obtaining information about transactions in order to perform an abstract idea, merely receiving information as input in order to perform an abstract idea does not add a meaningful limitation to the abstract idea. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the specification generally links the claim to the technology of CAD, manufacturing, product data management systems, and product lifecycle management systems (see Specification [0002]), but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to create, manufacture, manipulate, or move a physical product. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The last additional limitations are not significantly more than the recited judicial exception. The data processing system is using a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), and the “receiving a user input of an update of the layout” is not significantly more because the courts have found similar limitations to not be significantly more, see MPEP 2106.05(d)(II) example (i) - Receiving or transmitting data over a network.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components are arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein keeping an existing position of the port unchanged, on the node affected or on the node connected with the node affected, unless the node affected or the node connected is shrunk with at least one port outside of a boundary of the node affected or the node connected. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, third bullet - a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation is a comparing known information (whether connected node has been shrunk outside a boundary), to determine whether to NOT perform an action (keeping an existing position of the port unchanged). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 2 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein each connecting line is routed with priority of 1-segment routing, 3-segment routing and 5- segment routing, consisting of only straight lines, each straight line being one of horizontal or vertical relative to each node. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 1. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 3 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein the 1-segment routing comprises connecting two ports with one straight line, without the one straight line overlapping any node of the plurality of nodes. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments without overlapping a node does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 4 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein the 3-segment routing comprises connecting two ports by three straights lines, without any of the three straight lines overlapping any node of the plurality of nodes, one line being vertically connected with another two lines extending from the two ports. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments without overlapping a node does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 6, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes, wherein, one line is vertically connected with two lines, each of the two lines being vertically connected with a line extending from one port. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments without overlapping a node does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 3. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 6 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.


With respect to claim 7, applying step 1, the preamble of claim 7 claims a system so this claim falls within the statutory category of a machine. In order to apply to apply step 2A, a recitation of claim 7 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A data processing system comprising: 
a processor; and 
an accessible memory, the processor configured to partial update a layout of a graph for a plurality of nodes and respective connections between nodes of the plurality of nodes, upon a change to the graph occurring, each node of the plurality of nodes being linked with another node of the plurality of nodes by a respective connecting line, the respective connecting line being attached to respective linked nodes, by using a port on a respective one of the linked nodes, wherein, the processor is further configured to: 
receive a user input of an update of the layout,
add a node or a connecting line, move a node or a connecting line, or resize a node; 
position the port only on a node affected by the update received and on a node connected with the node affected by the update received; and 
route the connecting line between the node affected by the update received and the node connected based on the updated position of the port updated.

The limitations of “partial updating of a layout of a graph for a plurality of nodes, and respective connections between the plurality of nodes, upon a change to the graph occurring, each node of the plurality of nodes being linked with another node of the plurality of nodes by a respective connecting line, the respective connecting line being attached to respective linked nodes by using a port on a respective one of the linked nodes,” and “add a node or a connecting line, move a node or a connecting line, or resize a node; position the port only on a node affected by the update received and on a node connected with the node affected by the update received; and route the connecting line between the node affected by the update received and the node connected based on the updated position of the port updated” are abstract ideas because they directed to a mental process. Limitations are directed to the abstract idea of a mental process (thinking) when they "can be performed in the human mind, or by a human using a pen and paper". See MPEP 2106.04(a)(2)(III). As drafted and under a broadest reasonable interpretation, the limitation may be interpreted to include a human making a mental model of a graph, analyzing how changes could be made to the mental model to meet the requirements of claim 1, and updating the mental model in the described manner. To support this interpretation, a person could also draw this graph on a piece of paper, and then update the drawing in the described manner.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) “A data processing system comprising: a processor; and an accessible memory, the processor configured … wherein, the processor is further configured to:” and (2) “receive a user input of an update of the layout,”.
In regard to the first additional limitation of “data processing system comprising: a processor; and an accessible memory, the processor configured … wherein, the processor is further configured to:”, the claim limitation is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations on a general purpose computer is using a computer as a tool to perform an abstract idea.
In regard to the second additional limitation of “receive a user input of an update of the layout,” the limitation falls within the category of insignificant extra-solution activity because this is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the limitations of adding a node…, positioning a port…, and routing the connecting line… are mental processes. Similar to obtaining information about transactions in order to perform an abstract idea, merely receiving information as input in order to perform an abstract idea does not add a meaningful limitation to the abstract idea. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the specification generally links the claim to the technology of CAD, manufacturing, product data management systems, and product lifecycle management systems (see Specification [0002]), but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to create, manufacture, manipulate, or move a physical product. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The additional limitations are not significantly more than the recited judicial exception. The processor and accessible memory are using a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), and the “receive a user input of an update of the layout” is not significantly more because the courts have found similar limitations to not be significantly more, see MPEP 2106.05(d)(II) example (i) - Receiving or transmitting data over a network.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components are arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 8, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein an existing position of the port is unchanged on the node affected or on the node connected with the node affected, unless the node affected or the node connected is shrunk with at least one port outside of a boundary of the node affected or the node connected. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, third bullet - a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation is a comparing known information (whether connected node has been shrunk outside a boundary), to determine whether to NOT perform an action (keeping an existing position of the port unchanged). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 7. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 8 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 9, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein each connecting line is routed with priority of 1-segment routing, 3-segment routing and 5-segment routing, consisting of only straight lines, each straight line being one of horizontal or vertical relative to each node. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 7. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 9 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 10, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein the 1-segment routing is connecting two ports with one straight line without the one straight line overlapping any node of the plurality of nodes. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments without overlapping a node does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 9. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 10 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 11, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein the 3-segment routing comprises connecting two ports by three straights lines without any of the three straight lines overlapping any node of the plurality of nodes, one line being vertically connected with another two lines extending from the two ports. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments without overlapping a node does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 9. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 11 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 12, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein the 5-segment routing comprises connecting two ports by fine straights lines without any of the fine straight lines overlapping any node of the plurality of nodes, wherein, one line is vertically connected with two lines, each of the two lines being vertically connected with a line extending from one port. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments without overlapping a node does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 9. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 12 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 13, applying step 1, the preamble of claim 13 claims a non-transitory computer-readable medium so this claim falls within the statutory category of a manufacture. In order to apply to apply step 2A, a recitation of claim 13 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems to partially update a  layout of a graph for a plurality of nodes and respective connections between the plurality of nodes, upon a change to the graph occurring, each node of the plurality of nodes being linked with another node of the plurality of nodes by a respective connecting line, the respective connecting line being attached to the respective linked nodes by using a port on one of the respective linked nodes, wherein, the executable instructions, when executed, cause one or more data processing systems to: 
receive a user input of an update of the layout, 
add a node or a connecting line, move a node or a connecting line, or resize a node; 
position the port only on the node affected by the update received and on the node connected with the node affected by the update received; and 
route the connecting line between the node affected by the update received and the node connected based on the position of the port updated.
The limitation of “to partially update a  layout of a graph for a plurality of nodes and respective connections between the plurality of nodes, upon a change to the graph occurring, each node of the plurality of nodes being linked with another node of the plurality of nodes by a respective connecting line, the respective connecting line being attached to the respective linked nodes by using a port on one of the respective linked nodes,” and “add a node or a connecting line, move a node or a connecting line, or resize a node; position the port only on a node affected by the update received and on a node connected with the node affected by the update received; and route the connecting line between the node affected by the update received and the node connected based on the updated position of the port updated” are abstract ideas because they directed to a mental process. Limitations are directed to the abstract idea of a mental process (thinking) when they "can be performed in the human mind, or by a human using a pen and paper". See MPEP 2106.04(a)(2)(III). As drafted and under a broadest reasonable interpretation, the limitation may be interpreted to include a human making a mental model of a graph, analyzing how changes could be made to the mental model to meet the requirements of claim 1, and updating the mental model in the described manner. To support this interpretation, a person could also draw this graph on a piece of paper, and then update the drawing in the described manner.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites two additional limitations: (1) “A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems … wherein, the executable instructions, when executed, cause one or more data processing systems to:” and (2) “receive a user input of an update of the layout,”.
In regard to the first additional limitation of “A non-transitory computer-readable medium encoded with executable instructions that, when executed, cause one or more data processing systems … wherein, the executable instructions, when executed, cause one or more data processing systems to:”, the claim limitation is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations on a general purpose computer is using a computer as a tool to perform an abstract idea.
In regard to the second additional limitation of “receive a user input of an update of the layout,” the limitation falls within the category of insignificant extra-solution activity because they are mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, positioning a port and routing a line are mental processes. Similar to obtaining information about transactions in order to perform an abstract idea, merely receiving information as input for performing an abstract idea does not add a meaningful limitation to the abstract idea. 
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the specification generally links the claim to the technology of CAD, manufacturing, product data management systems, and product lifecycle management systems (see Specification, [0002]), but the claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way to create, manufacture, manipulate, or move a physical product. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The additional limitations are not significantly more than the recited judicial exception. The non-transitory computer readable medium and data processing systems are using a computer as a tool to perform the abstract idea, see MPEP 2106.05(f), and the “receive a user input of an update of the layout” is not significantly more because the courts have found similar limitations to not be significantly more, see MPEP 2106.05(d)(II) example (i) - Receiving or transmitting data over a network.
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components are arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 13 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 14, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein an existing position of the port is unchanged on the node affected or on the node connected with the node affected, unless the node affected or the node connected is shrunk with at least one port outside of a boundary of the node affected or the node connected. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, third bullet - a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation is a comparing known information (whether connected node has been shrunk outside a boundary), to determine whether to NOT perform an action (keeping an existing position of the port unchanged). This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 14 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 15, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein each connecting line is routed with priority of 1-segment routing, 3-segment routing and 5-segment routing, consisting of only straight lines, each straight line being one of horizontal or vertical relative to each node. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 15 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 16, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein the 1-segment routing is connecting two ports   with one straight line, without the one straight line overlapping any node of the plurality of nodes. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments without overlapping a node does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 16 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 17, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein the 3-segment routing comprises connecting two ports by three straights lines without any of the three straight lines overlapping any node of the plurality of node, one line being vertically connected with another two lines extending from the ports. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments without overlapping a node does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 17 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With regard to claim 18, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes, wherein, one line is vertically connected with two lines, each of the two lines being vertically connected with a line extending from one port. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments without overlapping a node does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 13. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 18 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 19, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein the connecting line is routed with a priority of 1-segment routing, 3-segment routing and 5-segment routing. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 2. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 19 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.

With respect to claim 20, the claimed invention is directed to an abstract idea without significantly more. The claim(s) further recite(s): wherein the connecting line is routed with a priority of 1-segment routing, 3-segment routing and 5-segment routing. The limitation is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the human mind may receive information to change the position of a node that is connected to another node via a line; decide where to position the connecting point of the line on the moved node; and then draw a line from the unmoved node to the moved node where the line connects at the mentally decided position in order to perform this limitation, (see, for example, Specification [0029] lines 10-12 and replace “computer system” with “a human” to perform this step). Adding an additional rule that the line should prioritize a certain number of segments does not change the nature of the abstract idea. A human could still perform the steps mentally with the additional constraint of drawing using a certain number of segments. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract idea other than what has already been considered in claim 8. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reason. For the foregoing reasons, claim 20 is rejected under 35 U.S.C. 101, as being directed to patent ineligible subject matter.	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, 13-14, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Pat. JP-4867929 (Sano).
With respect to claim 1, Sano teaches A method for partial updating of a layout of a graph for a plurality of nodes, and respective connections between the plurality of nodes (for editing a graph comprising nodes and an edge connecting between nodes, [0008] lines 1-2), upon a change to the graph occurring (change operation occurs, [0008] line 7; and connection state maintained, [0008] line 11), each node of the plurality of nodes being linked with another node of the plurality of nodes by a respective connecting line (connecting line referred to as an edge, [0008] line 2), the respective connecting line being attached to respective linked nodes by using a port on a respective one of the linked nodes (port referred to as position of the node to which the edge is connected, [0008] lines 3-4; note edge position includes connection position such as R(10,4) from FIG. 4, [0027] line 2), the method, performed by a data processing system, comprising (graph editing apparatus, [0008] line 1): receiving a user input of an update of the layout (in accordance with the input of change operation, [0008] line 7), adding a node or a connecting line, moving a node or a connecting line, or resizing a node based on the update (does not teach adding a node or connecting line; does teach moving a node or connecting line by the language "change operation of the position … of the node", [0008] lines 7-8; also teaches resizing by changing shape of the node, [0008] lines 7-8; see FIGS. 2, 3, 5 and 7); positioning the port only on a node affected by the update received, and on a node connected with the node affected by the update received (editing means which moves and stores position of the edge, [0008] line 12; note edge position includes connection position such as R(10,4) from FIG. 4, [0027] line 2; this edge position is moved on the affected nodes in FIGS. 2, 3, 5, and 7 without changing the rest of nodes in the graph); and routing the connecting line, between the node affected by the update received and the node connected, based on the position of the port updated by the positioning (edge information storage means which maintains connection state with the stored node, [0008] lines 10-12).

With respect to claim 2, Sano teaches all of the limitations of claim 1, as noted above. Sano further teaches wherein keeping an existing position of the port unchanged, on the node affected or on the node connected with the node affected, unless the node affected or the node connected is shrunk with at least one port outside of a boundary of the node affected or the node connected (In FIG. 6, layout modification processing unit 13 determines whether or not another node or edge needs to be changed due to reduction of the node 100; since the connection positions R and R 3 of the connected edges 300,400 and are separated from the node, it is determined that the connection positions R and R 3 of the respective edges 300, 400 and need to be changed, [0038] lines 1-7).

With respect to claim 7, Sano teaches A data processing system comprising: a processor (CPU as arithmetic unit, [0024] lines 2-3); and an accessible memory (flash memory or hard disk, [0024] line 3), the processor configured to partial update a layout of a graph (display processing unit 11, editing processing unit 12, and layout correction processing unit 13 incorporated as program into arithmetic unit[0024] lines 4-6) for a plurality of nodes and respective connections between nodes of the plurality of nodes (for editing a graph comprising nodes and an edge connecting between nodes, [0008] lines 1-2), upon a change to the graph occurring, each node of the plurality of nodes being linked with another node of the plurality of nodes by a respective connecting line (change operation occurs, [0008] line 7; and connection state maintained, [0008] line 11), the respective connecting line being attached to respective linked nodes, by using a port on a respective one of the linked nodes (editing means provided which moves and stores position of edge, [0008] line 12; note that port is part of edge position, which includes connection position such as R(10,4) from FIG. 4, [0027] line 2), wherein, the processor is further configured to (graph editing apparatus, [0008] line 1; which is computer 1, [0024] line 1): receive a user input of an update of the layout (in accordance with the input of change operation, [0008] line 7), add a node or a connecting line, move a node or a connecting line, or resize a node (does not teach adding a node or connecting line; does teach moving a node or connecting line by the language "change operation of the position … of the node", [0008] lines 7-8; also teaches resizing by changing shape of the node, [0008] lines 7-8; see FIGS. 2, 3, 5 and 7); position the port only on a node affected by the update received, and on a node connected with the node affected by the update received (editing means which moves and stores position of the edge, [0008] line 12; note edge position includes connection position such as R(10,4) from FIG. 4, [0027] line 2; this edge position is moved on the affected nodes in FIGS. 2, 3, 5, and 7 without changing the rest of nodes in the graph); and route the connecting line, between the node affected by the update received and the node connected, based on the position of the port updated by the positioning (edge information storage means which maintains connection state with the stored node, [0008] lines 10-12).

With respect to claim 8, Sano teaches all of the limitations of claim 7, as noted above. Sano further teaches wherein an existing position of the port is unchanged on the node affected or on the node connected with the node affected, unless the node affected or the node connected is shrunk with at least one port outside of a boundary of the node affected or the node connected (In FIG. 6, layout modification processing unit 13 determines whether or not another node or edge needs to be changed due to reduction of the node 100; since the connection positions R and R 3 of the connected edges 300,400 and are separated from the node, it is determined that the connection positions R and R 3 of the respective edges 300, 400 and need to be changed, [0038] lines 1-7).

With respect to claim 13, A non-transitory computer-readable medium (flash memory or hard disk, [0024] line 3) encoded with executable instructions that, when executed, cause one or more data processing systems to partially update a  layout of a graph (display processing unit 11, editing processing unit 12, and layout correction processing unit 13 incorporated as program into arithmetic unit[0024] lines 4-6) for a plurality of nodes and respective connections between the plurality of nodes (for editing a graph comprising nodes and an edge connecting between nodes, [0008] lines 1-2), upon a change to the graph occurring, each node of the plurality of nodes being linked with another node of the plurality of nodes by a respective connecting line (change operation occurs, [0008] line 7; and connection state maintained, [0008] line 11), the respective connecting line being attached to the respective linked nodes by using a port on one of the respective linked nodes (editing means provided which moves and stores position of edge, [0008] line 12; note that port is part of edge position, which includes connection position such as R(10,4) from FIG. 4, [0027] line 2), wherein, the executable instructions, when executed, cause one or more data processing systems to (graph editing apparatus, [0008] line 1; which is computer 1, [0024] line 1): receive a user input of an update of the layout (in accordance with the input of change operation, [0008] line 7), add a node or a connecting line, move a node or a connecting line, or resize a node (does not teach adding a node or connecting line; does teach moving a node or connecting line by the language "change operation of the position … of the node", [0008] lines 7-8; also teaches resizing by changing shape of the node, [0008] lines 7-8; see FIGS. 2, 3, 5 and 7); position the port only on a node affected by the update received, and on a node connected with the node affected by the update received (editing means which moves and stores position of the edge, [0008] line 12; note edge position includes connection position such as R(10,4) from FIG. 4, [0027] line 2; this edge position is moved on the affected nodes in FIGS. 2, 3, 5, and 7 without changing the rest of nodes in the graph); and route the connecting line, between the node affected by the update received and the node connected, based on the position of the port updated by the positioning (edge information storage means which maintains connection state with the stored node, [0008] lines 10-12).

With respect to claim 14, Sano in view of Sponemann teaches all of the limitations of claim 13, as noted above. Sano further teaches wherein an existing position of the port is unchanged on the node affected or on the node connected with the node affected, unless the node affected or the node connected is shrunk with at least one port outside of a boundary of the node affected or the node connected (In FIG. 6, layout modification processing unit 13 determines whether or not another node or edge needs to be changed due to reduction of the node 100; since the connection positions R and R 3 of the connected edges 300,400 and are separated from the node, it is determined that the connection positions R and R 3 of the respective edges 300, 400 and need to be changed, [0038] lines 1-7).

With respect to claim 16, Sano teaches all of the limitations of claim 13 as noted above. Sano further teaches wherein the 1-segment routing is connecting two ports (connecting positions R1 and R2 in FIG. 8) with one straight line (edge 300 in FIG. 8), without the one straight line overlapping any node of the plurality of nodes (in FIG. 8 comparing (a) with (b), the right side of node 100 is enlarged until overlaps with other node 200; each vertex of node 200 is changed so the nodes do not overlap and a predetermined gap is provided so edge does not overlap, [0047] lines 1-5).

With respect to claim 17, Sano teaches all of the limitations of claim 13, as noted above. Sano further teaches wherein the 3-segment routing comprises connecting two ports (edge connected R in FIG. 7 and edge connected to other node 200, [0045] lines 2-3) by three straights lines (edge 300 in FIG. 7 comprises 3 straight lines) without any of the three straight lines overlapping any node of the plurality of node (in FIG. 7, node 100 is enlarged to 122 until overlaps, [0042] line 3-4; node 200 is changed to not overlap, [0044] line 3; and edge change is necessary including edge connection position and bend position, [0045] lines 4-5), one line being vertically connected with another two lines extending from the ports (segment between B1 and B2 is vertically connected between two lines extending from R in FIG. 7 and edge connected to other node 200).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-6, 9-12, 15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Pat. JP-4867929 (Sano) in view of "On the Automatic Layout of Data Flow Diagrams" (Sponemann).

With respect to claim 3, Sano teaches the limitations of claim 1, as noted above. Sano does not teach wherein each connecting line is routed with priority of 1-segment routing, 3-segment routing and 5- segment routing, consisting of only straight lines, each straight line being one of horizontal or vertical relative to each node.
However, Sponemann teaches wherein each connecting line is routed with priority of 1-segment routing (rectilinear edge routing, [page 31 paragraph 1 line 1]; FIG. 5.5 shows 1-segment routing on edge {1,4} with priority as a result of the aesthetic requirement to minimize number of bends, [page 4 section 2.2. Aesthetics of Diagrams, 3rd point BENDS]; inherent constraints of the graph include  a horizontal layout with port constraints having source on right and target on left, [page 34 paragraph 2 lines 3-4]), 3-segment routing (requires two bends to insert a vertical line in a routing slot between each layer, meaning two horizontal and one vertical line being three total segments, [page 31 paragraph 1 lines 8-9]; FIG. 5.5 shows 3-segment routing on edge {2, 4} which as a vertical routing slot between layer {1,2,3} and layer {4,5}) and 5-segment routing (algorithm for rectilinear edge routing, [page 31 paragraph 1 line 1], but requires long edge crossing two layers for two vertical routing slots; see for example, FIG. 5.8 with 5-segment routing long edge {1,4} crosses two layers, with a first routing slot between layer {1} and layer {2, a, b}, and a second routing slot between layer {3, c, d} and layer {4}, [page 35]), consisting of only straight lines (definition of polyline drawing,  [page 19 paragraph 1 lines 4-5]), each straight line being one of horizontal or vertical relative to each node (definition of orthogonal or rectilinear, which is a type of poly-line drawing, [page 19 paragraph 1 lines 4-5]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 4, Sano in view of Sponemann teaches all of the limitations of claim 3, as noted above. Sano further teaches wherein the 1-segment routing comprises connecting two ports (connecting positions R1 and R2 in FIG. 8) with one straight line (edge 300 in FIG. 8), without the one straight line overlapping any node of the plurality of nodes (in FIG. 8 comparing (a) with (b), the right side of node 100 is enlarged until overlaps with other node 200; each vertex of node 200 is changed so the nodes do not overlap and a predetermined gap is provided so edge does not overlap, [0047] lines 1-5).

With respect to claim 5, Sano in view of Sponemann teaches all of the limitations of claim 3, as noted above. Sano further teaches wherein the 3-segment routing comprises connecting two ports (edge connected R in FIG. 7 and edge connected to other node 200, [0045] lines 2-3) by three straights lines (edge 300 in FIG. 7 comprises 3 straight lines), without any of the three straight lines overlapping any node of the plurality of nodes (in FIG. 7, node 100 is enlarged to 122 until overlaps, [0042] line 3-4; node 200 is changed to not overlap, [0044] line 3; and edge change is necessary including edge connection position and bend position, [0045] lines 4-5), one line being vertically connected with another two lines extending from the two ports (segment between B1 and B2 is vertically connected between two lines extending from R in FIG. 7 and edge connected to other node 200).

With respect to claim 6, Sano in view of Sponemann teaches all of the limitations of claim 3, as noted above. Sano does not teach wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes, wherein, one line is vertically connected with two lines, each of the two lines being vertically connected with a line extending from one port.
However, Sponemann teaches wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes (FIG. 5.8 connection from node 1 to node 4, [page 35] reprinted with labels below), wherein, one line (middle segment of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]) is vertically connected with two lines (vertical segments of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]), each of the two lines being vertically connected with a line extending from one port (segments extending from node 1 and node 4 of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing, and wherein the 5-segment routing comprises connecting two ports by fine straights lines without any of the fine straights lines overlapping any node of the plurality of nodes. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). Sponemann also teaches that certain design aesthetic criteria are sought after, which causes the development process to slow down, (Sponemann, [page 4 section 2.2 Aesthetics of Diagrams, DIRECTION and BENDS]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann to automate the attainment of the aesthetic criteria, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 9, Sano teaches all of the limitations of claim 7, as noted above. Sano does not teach wherein each connecting line is routed with priority of 1-segment routing, 3-segment routing and 5- segment routing, consisting of only straight lines, each straight line being one of horizontal or vertical relative to each node.
However, Sponemann teaches wherein each connecting line is routed with priority of 1-segment routing (rectilinear edge routing, [page 31 paragraph 1 line 1]; FIG. 5.5 shows 1-segment routing on edge {1,4} with priority as a result of the aesthetic requirement to minimize number of bends, [page 4 section 2.2. Aesthetics of Diagrams, 3rd point BENDS]; inherent constraints of the graph include  a horizontal layout with port constraints having source on right and target on left, [page 34 paragraph 2 lines 3-4]), 3-segment routing (requires two bends to insert a vertical line in a routing slot between each layer, meaning two horizontal and one vertical line being three total segments, [page 31 paragraph 1 lines 8-9]; FIG. 5.5 shows 3-segment routing on edge {2, 4} which as a vertical routing slot between layer {1,2,3} and layer {4,5}) and 5-segment routing (algorithm for rectilinear edge routing, [page 31 paragraph 1 line 1], but requires long edge crossing two layers for two vertical routing slots; see for example, FIG. 5.8 with 5-segment routing long edge {1,4} crosses two layers, with a first routing slot between layer {1} and layer {2, a, b}, and a second routing slot between layer {3, c, d} and layer {4}, [page 35]), consisting of only straight lines (definition of polyline drawing,  [page 19 paragraph 1 lines 4-5]), each straight line being one of horizontal or vertical relative to each node (definition of orthogonal or rectilinear, which is a type of poly-line drawing, [page 19 paragraph 1 lines 4-5]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 10, Sano in view of Sponemann teaches all of the limitations of claim 9, as noted above. Sano further teaches wherein the 1-segment routing is connecting two ports (connecting positions R1 and R2 in FIG. 8) with one straight line (edge 300 in FIG. 8) without the one straight line overlapping any node of the plurality of nodes (in FIG. 8 comparing (a) with (b), the right side of node 100 is enlarged until overlaps with other node 200; each vertex of node 200 is changed so the nodes do not overlap and a predetermined gap is provided so edge does not overlap, [0047] lines 1-5).

With respect to claim 11, Sano in view of Sponemann teaches all of the limitations of claim 9, as noted above. Sano further teaches wherein the 3-segment routing comprises connecting two ports (edge connected R in FIG. 7 and edge connected to other node 200, [0045] lines 2-3) by three straights lines (edge 300 in FIG. 7 comprises 3 straight lines) without any of the three straight lines overlapping any node of the plurality of nodes (in FIG. 7, node 100 is enlarged to 122 until overlaps, [0042] line 3-4; node 200 is changed to not overlap, [0044] line 3; and edge change is necessary including edge connection position and bend position, [0045] lines 4-5), one line being vertically connected with another two lines extending from the two ports (segment between B1 and B2 is vertically connected between two lines extending from R in FIG. 7 and edge connected to other node 200).

With respect to claim 12, Sano in view of Sponemann teaches all of the limitations of claim 9, as noted above. Sano does not teach wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes, wherein, one line is vertically connected with two lines, each of the two lines being vertically connected with a line extending from one port.
However, Sponemann teaches wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes (FIG. 5.8 connection from node 1 to node 4, [page 35] reprinted with labels below), wherein, one line (middle segment of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]) is vertically connected with two lines (vertical segments of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]), each of the two lines being vertically connected with a line extending from one port (segments extending from node 1 and node 4 of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing, and wherein the 5-segment routing comprises connecting two ports by fine straights lines without any of the fine straights lines overlapping any node of the plurality of nodes. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). Sponemann also teaches that certain design aesthetic criteria are sought after, which causes the development process to slow down, (Sponemann, [page 4 section 2.2 Aesthetics of Diagrams, DIRECTION and BENDS]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann to automate the attainment of the aesthetic criteria, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 15, Sano in view of Sponemann teaches all of the limitations of claim 13, as noted above. Sano does not teach wherein each connecting line is routed with priority of 1-segment routing, 3-segment routing and 5- segment routing, consisting of only straight lines, each straight line being one of horizontal or vertical relative to each node.
However, Sponemann teaches wherein each connecting line is routed with priority of 1-segment routing (rectilinear edge routing, [page 31 paragraph 1 line 1]; FIG. 5.5 shows 1-segment routing on edge {1,4} with priority as a result of the aesthetic requirement to minimize number of bends, [page 4 section 2.2. Aesthetics of Diagrams, 3rd point BENDS]; inherent constraints of the graph include  a horizontal layout with port constraints having source on right and target on left, [page 34 paragraph 2 lines 3-4]), 3-segment routing (requires two bends to insert a vertical line in a routing slot between each layer, meaning two horizontal and one vertical line being three total segments, [page 31 paragraph 1 lines 8-9]; FIG. 5.5 shows 3-segment routing on edge {2, 4} which as a vertical routing slot between layer {1,2,3} and layer {4,5}) and 5-segment routing (algorithm for rectilinear edge routing, [page 31 paragraph 1 line 1], but requires long edge crossing two layers for two vertical routing slots; see for example, FIG. 5.8 with 5-segment routing long edge {1,4} crosses two layers, with a first routing slot between layer {1} and layer {2, a, b}, and a second routing slot between layer {3, c, d} and layer {4}, [page 35]), consisting of only straight lines (definition of polyline drawing,  [page 19 paragraph 1 lines 4-5]), each straight line being one of horizontal or vertical relative to each node (definition of orthogonal or rectilinear, which is a type of poly-line drawing, [page 19 paragraph 1 lines 4-5]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 18, Sano teaches all of the limitations of claim 13, as noted above. Sano does not teach wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes, wherein, one line is vertically connected with two lines, each of the two lines being vertically connected with a line extending from one port.
However, Sponemann teaches wherein the 5-segment routing comprises connecting two ports by five straights lines without any of the five straights lines overlapping any node of the plurality of nodes (FIG. 5.8 connection from node 1 to node 4, [page 35] reprinted with labels below), wherein, one line (middle segment of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]) is vertically connected with two lines (vertical segments of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]), each of the two lines being vertically connected with a line extending from one port (segments extending from node 1 and node 4 of edge with dummy nodes (b) and (d) in FIG. 5.8, [page 35]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing, and wherein the 5-segment routing comprises connecting two ports by fine straights lines without any of the fine straights lines overlapping any node of the plurality of nodes. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). Sponemann also teaches that certain design aesthetic criteria are sought after, which causes the development process to slow down, (Sponemann, [page 4 section 2.2 Aesthetics of Diagrams, DIRECTION and BENDS]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann to automate the attainment of the aesthetic criteria, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 19, Sano teaches all of the limitations of claim 2, as noted above. Sano does not teach wherein the connecting line is routed with a priority of 1-segment routing, 3-segment routing and 5-segment routing.
However, Sponemann teaches herein the connecting line is routed with a priority of 1-segment routing (rectilinear edge routing, [page 31 paragraph 1 line 1]; FIG. 5.5 shows 1-segment routing on edge {1,4} with priority as a result of the aesthetic requirement to minimize number of bends, [page 4 section 2.2. Aesthetics of Diagrams, 3rd point BENDS]; inherent constraints of the graph include  a horizontal layout with port constraints having source on right and target on left, [page 34 paragraph 2 lines 3-4]), 3-segment routing (requires two bends to insert a vertical line in a routing slot between each layer, meaning two horizontal and one vertical line being three total segments, [page 31 paragraph 1 lines 8-9]; FIG. 5.5 shows 3-segment routing on edge {2, 4} which as a vertical routing slot between layer {1,2,3} and layer {4,5}) and 5-segment routing (algorithm for rectilinear edge routing, [page 31 paragraph 1 line 1], but requires long edge crossing two layers for two vertical routing slots; see for example, FIG. 5.8 with 5-segment routing long edge {1,4} crosses two layers, with a first routing slot between layer {1} and layer {2, a, b}, and a second routing slot between layer {3, c, d} and layer {4}, [page 35]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 20, Sano teaches all of the limitations of claim 8, as noted above. Sano does not teach wherein the connecting line is routed with a priority of 1-segment routing, 3-segment routing and 5-segment routing.
However, Sponemann teaches herein the connecting line is routed with a priority of 1-segment routing (rectilinear edge routing, [page 31 paragraph 1 line 1]; FIG. 5.5 shows 1-segment routing on edge {1,4} with priority as a result of the aesthetic requirement to minimize number of bends, [page 4 section 2.2. Aesthetics of Diagrams, 3rd point BENDS]; inherent constraints of the graph include  a horizontal layout with port constraints having source on right and target on left, [page 34 paragraph 2 lines 3-4]), 3-segment routing (requires two bends to insert a vertical line in a routing slot between each layer, meaning two horizontal and one vertical line being three total segments, [page 31 paragraph 1 lines 8-9]; FIG. 5.5 shows 3-segment routing on edge {2, 4} which as a vertical routing slot between layer {1,2,3} and layer {4,5}) and 5-segment routing (algorithm for rectilinear edge routing, [page 31 paragraph 1 line 1], but requires long edge crossing two layers for two vertical routing slots; see for example, FIG. 5.8 with 5-segment routing long edge {1,4} crosses two layers, with a first routing slot between layer {1} and layer {2, a, b}, and a second routing slot between layer {3, c, d} and layer {4}, [page 35]).

    PNG
    media_image1.png
    200
    725
    media_image1.png
    Greyscale

It would have been obvious to one skilled in the art before the effective filing date to combine Sano with Sponemann because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Sano discloses a system and method that teaches all of the claimed features except for prioritizing 1-segment, 3-segment, and 5-segment routing. Sponemann teaches that automatic diagram layout processes can significantly speed up development processes (Sponemann, [Abstract paragraph 1 lines 3-4]). A person having skill in the art would have a reasonable expectation of successfully speeding up the development process of the method and system in Sano by modifying Sano with the hierarchical layout approach of Sponemann, [page 23 section 5.1 Main Phases]. Therefore, it would have been obvious to combine Sano with Sponemann to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO2015158663 (Daniel) - Each revision has a particular configuration of software dependencies. Moving from one revision to the other can result in nodes being added, dependencies getting updated, [page 21 paragraph 1 lines 2-5]; see also FIG. 8 showing dependency node getting added.
US20170141976 (Morgan) – add input port to graph node in response to detecting new upstream connection, [0004].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148

/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148